Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Remarks re the Office’s Restriction have been carefully reviewed.  The Restriction filed on 12 November 2020 is held to have been proper when it was filed and continues now to be held to be proper.  It view of this holding and in view of applicant’s Remarks thereto the Restriction is hereby and now made Final. Applicant therefore I required to cancel all non-elected claims or take other appropriate action.
An Office Action on the merits of Claims 1-7 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Celia, Jr. (WO 2014/186337 A1); hereinafter Celia, Jr. et al.
Celia. Jr. et al teach a thermos-compression bonding system. Precision thermos-compressive bonding of dies to substrates is accomplished by using a slave surface which may be lockably mounted on a spherical bearing assembly. The slave plane is forced to conform to the master plane thereby achieving co=planarity. To facilitate unlocking of the spherical bearing in an automated manner by a controller, a spherical bearing release member may be configured to unlock the spherical bearing lock mechanism.  The release mechanism may also include a fluid system configured upon actuation to supply a first fluid under pressure to the distal end of the locking member so as to overcome the tension and move the locking member so as to disengage the locking contact between the bearing and the bearing seat. Exemplary fluids include nitrogen, air, although those skilled in the art will recognize that many fluids may be used for this purposes.  (Cf. paras. 0025-0027). The spherical bearing assembly is used to bring the master and slave planar surfaces together into full surface contact thereby aligning the pitch orientation of the slave plane with the master plane. To insure co-planarity of the master and slave planes one uses a lockable spherical bearing assembly.  It would have been obvious to provide a system for handling semiconductor dies including a support substrate positioned to carry at least one semiconductor die releasably attached to a support substrate, a picking device having a pick head (at or near 700) coupeable to a vacuum source and positioned to releaseably attach a semiconductor die at a pick station and a fluid delivery device (1802) coupleable to a source of release fluid, the fluid delivery device having an exit positioned to direct release fluid toward a semiconductor die carried by the support at a release station.  The language that applicant uses in Claim 1 reads on and can be construed to be what .       
                    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are further rejected on the ground of nonstatutory double patenting over claims 1-11 of U.S. Patent No.10,340,173 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claims in the instant application are directed to a system for handling semiconductor dies including a support member positioned to carry a semiconductor die releasably attached to the support substrate, a picking device  having a pick head coupleable to a vacuum source and a fluid delivery device being positioned to release fluid toward the semiconductor die.  These structural elements are substantially what the ‘173 patent has claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. Vo. can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729